DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Applicant submitted Replacement drawings on 6/21/2022. The drawings are replaced to be consistent with the corresponding description in the specification. The Replacement drawings are accepted and have been entered into the file.  
Response to Amendment
The amendment filed on 6/21/2022 has been entered. The Applicant has amended claims 1, 3, 7, 15 and 17, and cancelled claims 2, 10, 16 and 19. Claims 1, 3-9, 11-15, 17-18 and 20 are pending.
Response to Arguments
Applicant’s arguments filed on 6/21/2022 with respect to the rejection of claims 1, 15 and 17 have been fully considered and are persuasive. The Applicant has amended the independent claim 1 by incorporating indicated allowable subject matter of objected claim 2, amended independent claim 15 by incorporating indicated allowable subject matter of objected claim 16, and rewrote objected dependent claim 17 in independent form including all limitations of the base claim and intervening claims, and cancelled claims 2, 10, 16 and 19. Therefore, the rejection has been withdrawn.
Reasons for Allowance
Claims 1, 3-9, 11-15, 17-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. Claims 1, 15 and 17 are allowable over the prior art of record for at least the reason that, even though the prior art discloses: an augmented reality projection device comprising: an excitation light source to generate excitation fluorescent light to excite a fluorescent material; a fluorescent light detector to detect fluorescent light generated in the fluorescent light generation area to generate a fluorescent image, a projector configured to convert an image signal for displaying a visual indicator in the fluorescent light generation area into visual indicator light, the visual indicator being generated to correspond to the identified fluorescent light detection area; a processor to control operations of the excitation light source, the fluorescent light detector, and the projection; and a coaxial optics configured to deliver the excitation and the visual indicator lights to the fluorescent light generation area and deliver the fluorescent light to the fluorescent light detector, wherein the excitation light, the fluorescent light, and the visual indicator light pass through optical paths which are partially common by the coaxial optics (claim 1); an augmented reality projection device comprising: an excitation light source to generate excitation light which is applied to a fluorescent light generation area to excite a fluorescent material; a fluorescent light detector to detect fluorescent light generated in the fluorescent light generation area and generate a fluorescent image, the fluorescent light including a fluorescent light detection area corresponding to the fluorescent light generation area; a projector to convert an image signal for displaying a visual indicator in the fluorescent light generation area into visual indicator light, the visual indicator being generated to correspond to the identified fluorescent light detection area; an image sensor to generate a color signal using visible light which is reflected from the fluorescent light generation area to which a visual indicator has been projected using the visual indicator light; and a coaxial optics configured to deliver the excitation light and the visual indicator light to the fluorescent light generation area and deliver the fluorescent light to the fluorescent light detector, wherein the excitation light, the fluorescent light, and the visual indicator light pass through optical paths which are partially common by the coaxial optics (claim 15 and 17); the prior art fails to teach, or reasonably suggest, a half pentaprism horizontally coupled to the relay optics and configured to incline the optical path of the excitation light and the optical path of the visual indicator light, and cause the optical path of the fluorescent light to be horizontal; and an objective optics obliquely coupled to the half pentaprism and configured to deliver the excitation light and the visual indicator light emitted from the half pentaprism to the fluorescent light generation area and to deliver the fluorescent light emitted from the fluorescent light generation area to the half pentaprism (claims 1 and 15); a first dichroic mirror that is disposed oblique at a position at which the excitation light emitted from the excitation light source and progressing horizontally and the fluorescent light progressing vertically to the fluorescent light detector intersect each other and is configured to reflect the excitation light and to transmit the fluorescent light; a second dichroic mirror that is disposed oblique at a position at which the visual indicator light emitted from the projector and progressing horizontally and the excitation light reflected by the first dichroic mirror and progressing vertically intersect each other and is configured to reflect the excitation light and the fluorescent light and to transmit the visual indicator light; and a third dichroic mirror that is disposed oblique between the second dichroic mirror and the projector and is configured to transmit the visual indicator light and to reflect the visible light, (claim 17); in combination of the other limitations of the claims 1, 15 or 17.
Dependent claims 3 –9 and 11-14 are also allowed due to their dependencies on independent claim 1, and dependent claims 18 and 20 are allowed due to their dependencies on independent claim 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A./Examiner, Art Unit 2872     

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872